DocuSign Envelope ID: D79088C7-F20B-486D-962F-CFB75C588856



        1                            SUPPLEMENTAL AFFIDAVIT OF KHUE CHA
        2 I, KHUE CHA, do hereby declare:

        3 1.      I reside on my property in the Mount Shasta Vista subdivision of Siskiyou County with my

        4         wife, Angel Cha.

        5 2.      I have agreed to join this case as a Plaintiff.

        6 3.      I previously provided the Court with an affidavit (dated and filed June 11, 2021). In the

        7         June 11 affidavit, I explained that my wife and I previously relied on water trucks for water

        8         but have had to travel to the creek in Mt. Shasta City since the water ban. The present

        9         affidavit is intended to supplement the June 11 affidavit, which is also true and correct.

       10 4.      My wife and I rely on our chickens and vegetable garden for food. Since the water shortage,

       11         all of the plants in our garden have died as shown in Exhibit A. We now have about six or

       12         seven chickens.

       13 5.      We barely have enough water for personal use after providing water to the chickens to keep

       14         them alive.

       15 6.      My wife and I have had to ask friends to borrow water when possible.

       16 7.      Attached as Exhibit A are true and correct photos of my wife, Angel Cha, and me, along

       17         with plants that have died on our property. The photos were taken on June 24, 2021.

       18

       19 I hereby declare under penalty of perjury that the foregoing is true and correct. Executed on this
           06 day of July 2021 in Siskiyou County, California.
       20 ____
       21

       22                         06 2021
                     Dated: July _____                                            _____________________
       23                                                                         KHUE CHA

       24

       25

       26

       27
       28

                                                                1

                                           SUPPLEMENTAL AFFIDAVIT OF KHUE CHA
                                         DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
EXHIBIT A
            Khue and Angel Cha




Photos by Mai Yang 6/24/21
Photo Provided By Khua Cha
Photo Provided By Khua Cha
Photo Provided By Khua Cha
